Per Curiam.
Tlie motion to remand this case will be sustained. It is stated by counsel that some of the appellees herein take an interest in the subject-matter of this litigation through and by virtue of the will as construed by this court in the opinion heretofore rendered. In other words, some of the parties desire to claim an undivided interest in the land under the will, and not by inheritance from the widow. In remanding the case we do so in order that the bill may be amended generally, and intimate no opinion on the question whether there is a lapsed devise, or as to the rights of the present appel-lees as between themselves. No such issues were properly presented by the bill as it is now written. Appellees will be given thirty days after the receipt of the mandate by the clerk of the court below in which to amend the bill generally.

Sustained.